Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mohammad Gondel and Saleem Iqbal Gondel appeal from the district court’s order dismissing their complaint for failure to state a claim upon which relief may be granted. We have reviewed the record and the briefs filed by the parties and we find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Gondel v. PMIG 1020, LLC, No. 1:08-cv-01768-CCB, 2009 WL 248681 (D.Md. Jan. 22, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.